Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

1.	Regarding claim 1, prior art of record or most closely prior art fails to disclose, “communication circuitry including a first receiving (RX) circuit, a second RX circuit, a third RX circuit and a transmitting and receiving (TX/RX) circuit, the first RX circuit configured to receive a first signal in a first specified frequency band via the first antenna, the second RX circuit configured to receive the first signal via the second antenna, the third RX circuit configured to receive the first signal via the third antenna, the TX/RX circuit configured to receive the first signal via the fourth antenna, the receiving of the first signal to be performed using the first RX circuit, the second RX circuit, the third RX circuit and the TX/RX circuit concurrently at least temporarily, and the TX/RX circuit further configured to transmit a second signal in the first specified frequency or a second specified frequency band different from the first specified frequency band at least temporarily while the receiving of the first signal is performed or terminated”. These features reflect the application’s invention and are not taught by the pertinent prior arts Tran (US 9755306 of record) and Bai (US 9172420). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Tran and Bai to include features of claim 1.
Dependent claims 2-14 are considered to be allowable by virtue of their dependencies on claim 1.

2.	Regarding claim 15, prior art of record or most closely prior art fails to disclose, “a first electrical path configured to electrically connect the at least one communication 

3.	Claims 16-19 are allowed due to applicant's timely filed terminal disclaimer which is in compliance with 37 C.F.R. 1.321.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HAI V TRAN/Primary Examiner, Art Unit 2845